DETAILED ACTION
               The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


               Claims 1, 3-11, 13-23 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to text analysis without significantly more. The claims 1, 11, 21 and 22 recite steps of receiving a plurality of sentence having labels for input into a neural network (i.e., a data gathering step), training the neural network (i.e. a data processing step), producing a linguistic expression or multiple linguistic expressions using the trained network (i.e.,  a data output/post solutional activity) and modifying the expressions using manual input (i.e. manually manipulating data) corresponding to the mental processes category of abstract ideas. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements, where the generically recited computer elements (computer implemented, deep neural network, program product, system, processor) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims further do not include additional elements that are sufficient to amount to significantly more than the judicial exception because producing a linguistic expression or multiple linguistic expressions using the trained network corresponds to a data output/post solutional activity while modifying the expressions using manual input corresponds to manually manipulating data, and are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05 as well as in the cited references Kurata and Hewitt (PTP 892 form).
            The dependent Claims 3-10, 13-20, 23 and 25 also recite mental processes and do not add significantly more than the abstract idea and are as such, similarly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.      Claims 11, 5-9,11, 15-19, 21-23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hewitt US PGPUB 2019/0188260 A1 (“Hewitt”)
        Per Claim 1, Hewitt discloses a computer-implemented method, comprising: 
              receiving, at a deep neural network (DNN), a plurality of sentences each having an associated label (the training dataset can be a small-data training dataset that includes a few thousand sentences that are tagged, labeled, and/or annotated with response classification label…, para. [0052]; para. [0060]; para. [0093]); 
              training the DNN, utilizing the plurality of sentences and associated labels (the response analysis system 104 trains a response classification neural network using sentences from a training dataset…, para. [0093]); and 
              producing a linguistic expression (LE) utilizing the trained DNN (the response analysis system 104 uses a loss function such as cross-entropy loss, based on the word-agnostic vectors to train a softmax classifier to classify word-agnostic vectors using the learned parameter space of the response classification neural network. Indeed, the softmax classifier is the final layer or node in the response classification neural network that yields probability scores for each response classification label…the response analysis system 104 inputs a determined response classification label back into the response classification neural network for further training…, para. [0064]). 
           Per Claim 5, Hewitt discloses the computer-implemented method of claim 1, wherein when training of the DNN is complete, each intermediate layer of the DNN constitutes a condition for the linguistic expression (para. [0055]; para. [0132], condition implied by the intermediary layer).
           Per Claim 6, Hewitt discloses the computer-implemented method of claim 1, wherein the linguistic expression takes a sentence as input and produces the associated label as output (para. [0091]-[0093]).
           Per Claim 7, Hewitt discloses the computer-implemented method of claim 1, wherein the linguistic expression includes a human-readable model, such that the linguistic expression includes a word-based rule model that includes one or more conditions and that is understandable by a human user (para. [0091]-[0093]). 
            Per Claim 8, Hewitt discloses the computer-implemented method of claim 1, further comprising applying the linguistic expression to one or more sentences that do not have an associated label, utilizing the DNN (para. [0091]-[0093]). 
            Per Claim 9, Hewitt discloses the computer-implemented method of claim 8, wherein for each of the one or more sentences that does not have an associated label, in response to determining that each of the one or more conditions of the linguistic expression is met, the associated label is assigned to a sentence (para. [0111]-[0115], condition implied by the intermediary layer).
           Per Claim 11, Hewitt discloses a computer program product for producing explainable rules via deep learning, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method comprising: 
              receiving, utilizing the processor at a deep neural network (DNN), a plurality of sentences each having an associated label (the training dataset can be a small-data training dataset that includes a few thousand sentences that are tagged, labeled, and/or annotated with response classification label…, para. [0052]; para. [0060]; para. [0093]; para. [0138]);
              training the DNN, utilizing the processor and the plurality of sentences and associated labels (the response analysis system 104 trains a response classification neural network using sentences from a training dataset…, para. [0093]); and
             producing a linguistic expression (LE) utilizing the trained DNN and the processor (the response analysis system 104 uses a loss function such as cross-entropy loss, based on the word-agnostic vectors to train a softmax classifier to classify word-agnostic vectors using the learned parameter space of the response classification neural network. Indeed, the softmax classifier is the final layer or node in the response classification neural network that yields probability scores for each response classification label…the response analysis system 104 inputs a determined response classification label back into the response classification neural network for further training…, para. [0064]).
               Per Claim 15, Hewitt discloses the computer program product of claim 11, wherein when training of the DNN is complete, each intermediate layer of the DNN constitutes a condition for the linguistic expression (para. [0055]; para. [0132], condition implied by the intermediary layer).
             Per Claim 16, Hewitt discloses the computer program product of claim 11, wherein the linguistic expression takes a sentence as input and produces the associated label as output (para. [0091]-[0093]). 
              Per Claim 17, Hewitt discloses the computer program product of claim 11, wherein the linguistic expression includes a human-readable model, such that the linguistic expression includes a word-based rule model that includes one or more conditions and that is understandable by a human user (para. [0091]-[0093]).
               Per Claim 18, Hewitt discloses the computer program product of claim 11, further comprising applying the linguistic expression to one or more sentences that do not have an associated label, utilizing the DNN (para. [0091]-[0093]).
            Per Claim 19, Hewitt discloses the computer program product of claim 18, wherein for each of the one or more sentences that does not have an associated label, in response to determining that each of the one or more conditions of the linguistic expression is met, the associated label is assigned to a sentence (para. [0111]-[0115], condition implied by the intermediary layer).
             Per Claim 21, Hewitt discloses a system, comprising: 
              a processor (para. [0138]); and 
             logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured (para. [0138]) to: 
            receive, at a deep neural network (DNN), a plurality of sentences each having an associated label (the training dataset can be a small-data training dataset that includes a few thousand sentences that are tagged, labeled, and/or annotated with response classification label…, para. [0052]; para. [0060]; para. [0093]);
             train the DNN, utilizing the plurality of sentences and associated labels (the response analysis system 104 trains a response classification neural network using sentences from a training dataset…., para. [0093]); and 
              produce a linguistic expression (LE) utilizing the trained DNN (the response analysis system 104 uses a loss function such as cross-entropy loss, based on the word-agnostic vectors to train a softmax classifier to classify word-agnostic vectors using the learned parameter space of the response classification neural network. Indeed, the softmax classifier is the final layer or node in the response classification neural network that yields probability scores for each response classification label…the response analysis system 104 inputs a determined response classification label back into the response classification neural network for further training…, para. [0064]; para. [0138]).
         Per Claim 22, Hewitt discloses a computer-implemented method, comprising: 
             identifying a collection of sentences having labels (the training dataset can be a small-data training dataset that includes a few thousand sentences that are tagged, labeled, and/or annotated with response classification label…, para. [0052]; para. [0060]; para. [0093]);
             inputting the sentences into a deep neural network (DNN) having several layers, the DNN analyzing the sentences and producing linguistic expressions (LEs) corresponding to the sentences (para. [0055]; para. [0060]; the response analysis system 104 uses a loss function such as cross-entropy loss, based on the word-agnostic vectors to train a softmax classifier to classify word-agnostic vectors using the learned parameter space of the response classification neural network. Indeed, the softmax classifier is the final layer or node in the response classification neural network that yields probability scores for each response classification label…the response analysis system 104 inputs a determined response classification label back into the response classification neural network for further training…, para. [0064]; the response analysis system 104 trains a response classification neural network using sentences from a training dataset…, para. [0093]); and 
             in view of input from a human expert, modifying the linguistic expressions, wherein the modified linguistic expressions form a predictive model that, given an unlabeled sentence, predicts one or more labels for the unlabeled sentence (the user provides corrections to one or more response classification labels (e.g., modifies the response classification label from neither to opinion). The response analysis system 104 can use the corrections to further train and update the response classification neural network…, para. [0091]-[0093]).
           Per Claim 23, Hewitt discloses the computer-implemented method of claim 22, wherein the predictive model undergoes iterative refinement in view of its quality (para. [0064]; para. [0091]-[0093]). 
          Per Claim 25, Hewitt discloses the computer-implemented method of claim 22, wherein the several layers of the DNN include an intermediate layer for each condition in the linguistic expressions (para. [0055]; para. [0132]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.         Claims 2, 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hewitt in view of Pumnea “Advancing Duplicate Question Detection with Deep Learning” (“Pumnea”)
          Per Claim 2, Hewitt discloses the computer-implemented method of claim 1, wherein the DNN is refined via iterative training, where: a subset of the plurality of sentences is input into the DNN, each sentence within the subset is propagated through all layers of the DNN to determine a predicted label for the sentence (para. [0055]; the softmax classifier is the final layer or node in the response classification neural network that yields probability scores for each response classification label …the response analysis system 104 inputs a determined response classification label back into the response classification neural network for further training…, para. [0064]), 
           Hewitt discloses the use of the cross entropy loss function and propagating the predicted label back into the neural network (para. [0064]) but does not explicitly disclose the predicted label for the sentence is compared to the associated label for the sentence to determine a computed error, the computed error is back-propagated through the DNN, and the DNN is adjusted to minimize the computed error
            However, this feature is taught by Pumnea (sec. 2.2.3; sec. 2.3.1)
          It would have been obvious to one of ordinary skill in the art before the effecting filing of the invention to combine the teachings of Pumnea with the method of Hewitt in arriving at “the predicted label for the sentence is compared to the associated label for the sentence to determine a computed error, the computed error is back-propagated through the DNN, and the DNN is adjusted to minimize the computed error”, because such combination would have resulted in minimizing error (Pumnea, sec. 2.2.3; sec. 2.3.1).
            Per Claim 12, Hewitt discloses the computer program product of claim 11, wherein the DNN is refined via iterative training, where: a subset of the plurality of sentences is input into the DNN, each sentence within the subset is propagated through all layers of the DNN to determine a predicted label for the sentence (para. [0055]; the softmax classifier is the final layer or node in the response classification neural network that yields probability scores for each response classification label …the response analysis system 104 inputs a determined response classification label back into the response classification neural network for further training…, para. [0064]), 
             Hewitt discloses the use of the cross entropy loss function and propagating the predicted label back into the neural network (para. [0064]) but does not explicitly disclose the predicted label for the sentence is compared to the associated label for the sentence to determine a computed error, the computed error is back-propagated through the DNN, and the DNN is adjusted to minimize the computed error
            However, this feature is taught by Pumnea (sec. 2.2.3; sec. 2.3.1)
          It would have been obvious to one of ordinary skill in the art before the effecting filing of the invention to combine the teachings of Pumnea with the method of Hewitt in arriving at “the predicted label for the sentence is compared to the associated label for the sentence to determine a computed error, the computed error is back-propagated through the DNN, and the DNN is adjusted to minimize the computed error”, because such combination would have resulted in minimizing error (Pumnea, sec. 2.2.3; sec. 2.3.1)
              Per Claim 24, Hewitt discloses the computer-implemented method of claim 22, further comprising: (a) choosing a subset of sentences and their corresponding labels from the collection of sentences (para. [0055])[0054]-;
            (b) for each sentence in the subset, feeding the sentence as input to the DNN and propagating it through all of the DNN's layers until its predicted label is obtained as output from the DNN (para. [0055]; the softmax classifier is the final layer or node in the response classification neural network that yields probability scores for each response classification label …the response analysis system 104 inputs a determined response classification label back into the response classification neural network for further training…, para. [0064]), 
              Hewitt discloses the use of the cross entropy loss function and propagating the predicted label back into the neural network (para. [0064]) but does not explicitly disclose (c) backpropagating the computed error to update conditions included in the linguistic expressions; and repeating steps (b) and (c) for one or more additional subsets in the collection of sentences
             However, these features are taught by Pumnea: 
            (c) backpropagating the computed error to update conditions included in the linguistic expressions (sec. 2.2.3; sec. 2.3.1); and
           repeating steps (b) and (c) for one or more additional subsets in the collection of sentences (In practice, Stochastic Gradient De-
scent (SGD) is preferred as it entails calculating weight updates on subsets of training
data, called mini-batches. The number of examples in a mini-batch is a hyperparameter
to be determined based on experimental results…, sec. 2.2.3; sec. 2.3.1)
            It would have been obvious to one of ordinary skill in the art before the effecting filing of the invention to combine the teachings of Pumnea with the method of Hewitt in arriving at “(c) backpropagating the computed error to update conditions included in the linguistic expressions; and repeating steps (b) and (c) for one or more additional subsets in the collection of sentences”, because such combination would have resulted in minimizing error (Pumnea, sec. 2.2.3; sec. 2.3.1).

3.         Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hewitt in view of Kurata US PG PGPUB 2017/0061330 A1 (“Kurata”)
             Per Claim 3, Hewitt discloses the computer-implemented method of claim 1, wherein the DNN includes an intermediate layer, where each intermediate layer corresponds to a condition within the linguistic expression used to perform a determination of a label (para. [0055]; para. [0132]). 
             Hewitt does not explicitly disclose a plurality of intermediate layers, or where each of the plurality of intermediate layers corresponds to a condition within the linguistic expression used to perform a determination of a label
             However, these features are taught by Kurata:
             a plurality of intermediate layers (fig. 8; The classification model may have an input layer including a plurality of input units; one or more hidden layers including a plurality of hidden units …, para. [0042]), 
             where each of the plurality of intermediate layers corresponds to a condition within the linguistic expression used to perform a determination of a label (Abstract; The classification model may have an input layer including a plurality of input units; one or more hidden layers including a plurality of hidden units …, para. [0042], condition implied by the one or more intermediate/hidden layers)
           It would have been obvious to one of ordinary skill in the art before the effecting filing of the invention to combine the teachings of Kurata with the method of Hewitt in arriving at “a plurality of intermediate layers, or where each of the plurality of intermediate layers corresponds to a condition within the linguistic expression used to perform a determination of a label”, because such combination would have resulted in initializing the DNN in a layer by layer manner for discriminative training (Kurata, para. [0105]-[0107]), and as a matter of design choice in utilizing multiple hidden/intermediary layers than Hewitt’s system.
          Per Claim 4, Hewitt discloses the computer-implemented method of claim 1, wherein each condition within a predictive model is derived from one intermediate layer within the DNN (para. [0055]; para. [0132])
              Hewitt does not explicitly disclose wherein each condition within a predictive model is derived from one of a plurality of intermediate layers within the DNN
             However, this feature is taught by Kurata (Abstract; para. [0042])
             It would have been obvious to one of ordinary skill in the art before the effecting filing of the invention to combine the teachings of Kurata with the method of Hewitt in arriving at “wherein each condition within a predictive model is derived from one of a plurality of intermediate layers within the DNN”, because such combination would have resulted in initializing the DNN in a layer by layer manner for discriminative training (Kurata, para. [0105]-[0107]), and as a matter of design choice in utilizing multiple hidden/intermediary layers than Hewitt’s system.
           Per Claim 13, Hewitt discloses the computer program product of claim 11, wherein the DNN includes an intermediate layer, where each intermediate layer corresponds to a condition within the linguistic expression used to perform a determination of a label (para. [0055]; para. [0132])
             Hewitt does not explicitly disclose wherein the DNN includes a plurality of intermediate layers, where each of the plurality of intermediate layers corresponds to a condition within the linguistic expression used to perform a determination of a label
               However, these features are taught by Kurata:
              a plurality of intermediate layers (The classification model may have an input layer including a plurality of input units; one or more hidden layers including a plurality of hidden units …, para. [0042]), 
              where each of the plurality of intermediate layers corresponds to a condition within the linguistic expression used to perform a determination of a label (Abstract; The classification model may have an input layer including a plurality of input units; one or more hidden layers including a plurality of hidden units …, para. [0042], condition implied by the one or more intermediate/hidden layers)
           It would have been obvious to one of ordinary skill in the art before the effecting filing of the invention to combine the teachings of Kurata with the method of Hewitt in arriving at “a plurality of intermediate layers, where each of the plurality of intermediate layers corresponds to a condition within the linguistic expression used to perform a determination of a label”, because such combination would have resulted in initializing the DNN in a layer by layer manner for discriminative training (Kurata, para. [0105]-[0107]), and as a matter of design choice in utilizing multiple hidden/intermediary layers than Hewitt’s system.
             Per Claim 14, Hewitt discloses the computer program product of claim 11, wherein each condition within a predictive model is derived from one intermediate layer within the DNN (para. [0055]; para. [0132])
            Hewitt does not explicitly disclose wherein each condition within a predictive model is derived from one of a plurality of intermediate layers within the DNN
              However, this feature is taught by Kurata (Abstract; para. [0042])
             It would have been obvious to one of ordinary skill in the art before the effecting filing of the invention to combine the teachings of Kurata with the product of Hewitt in arriving at “wherein each condition within a predictive model is derived from one of a plurality of intermediate layers within the DNN”, because such combination would have resulted in initializing the DNN in a layer by layer manner for discriminative training (Kurata, para. [0105]-[0107]), and as a matter of design choice in utilizing multiple hidden/intermediary layers than Hewitt’s system.

4.        Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hewitt in view of Aklilu “Exploring Neural Word embeddings for Amharic Language” (“Aklilu”)                         
           Per Claim 10, Hewitt discloses the computer-implemented method of claim 8, 
             Hewitt does not explicitly disclose wherein for each of the one or more sentences that does not have an associated label, in response to determining that one or more conditions of the linguistic expression is not met, an absence of the associated label is assigned to a sentence
            However, this feature is suggested by Aklilu (multilabel classification assigns a text, data, or sample to one or more than one, or no label at all…, pg. 11, sec. 2.1.3.2; fig. 3.6; where 𝑃𝑗 is the predicted probability that the text or sentence belongs to the jth label…, pg. 44, assigning no label to text/sentence as suggesting conditions of linguistic expression labeling is not met)
            It would have been obvious to one of ordinary skill in the art before the effecting filing of the invention to combine the teachings of Aklilu with the method of Hewitt in arriving at “wherein for each of the one or more sentences that does not have an associated label, in response to determining that one or more conditions of the linguistic expression is not met, an absence of the associated label is assigned to a sentence”, because such combination would have resulted in identifying text/sentences that do not conform to predefined classes/labels (Aklilu, sec. 2.1.3.2)
            Per Claim 20, Hewitt discloses the computer program product of claim 18, 
              Hewitt does not explicitly disclose wherein for each of the one or more sentences that does not have an associated label, in response to determining that one or more conditions of the linguistic expression is not met, an absence of the associated label is assigned to a sentence.
              However, this feature is suggested by Aklilu (multilabel classification assigns a text, data, or sample to one or more than one, or no label at all…, pg. 11, sec. 2.1.3.2; fig. 3.6; where 𝑃𝑗 is the predicted probability that the text or sentence belongs to the jth label…, pg. 44, assigning no label to text/sentence as suggesting conditions of linguistic expression labeling is not met)
            It would have been obvious to one of ordinary skill in the art before the effecting filing of the invention to combine the teachings of Aklilu with the product of Hewitt in arriving at “wherein for each of the one or more sentences that does not have an associated label, in response to determining that one or more conditions of the linguistic expression is not met, an absence of the associated label is assigned to a sentence”, because such combination would have resulted in identifying text/sentences that do not conform to predefined classes/labels (Aklilu, sec. 2.1.3.2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658